Citation Nr: 1515157	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1973.  The Veteran died in May 1979; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2013.  A supplemental statement of the case was issued in July 2013.  

A Board Central Office hearing was conducted in November 2013.  A transcript of this hearing is contained in the claims file.  Additional evidence was submitted by the appellant during the hearing.  This evidence was accompanied by a waiver of consideration.  38 C.F.R. § 20.1304(c).  

With regard to the characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. § 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, and given the favorable disposition of the request to reopen- the Board has characterized the appeal as encompassing both matters set forth on the title page. 
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the appellant's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in the Virtual VA file reveals a copy of the hearing transcript.  The remaining documents are either duplicative to evidence in the paper file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In June 1979, the RO denied a claim for service connection for the cause of the Veteran's death; although notified of the denial and her appellate rights in a July 1979 letter, the appellant did not initiate an appeal, and no other relevant exception to finality applies. 

2.  Evidence associated with the claims file since the June 1979 denial of the claim for service connection for the cause of the Veteran's death includes new evidence that relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The June 1979 decision in which the RO denied service connection for cause of death is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).  

2.  As pertinent evidence received since the June 1979 denial is new and material, the criteria for reopening the claim for service connection for the cause of death are met.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With respect to the Board hearing, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the November 2013 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the appellant's claim for service connection for the cause of death of the Veteran, and whether there were any outstanding medical records available.  At the time of the hearing, the appellant submitted additional evidence to be added to the file.  The additional evidence was accompanied by a waiver.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the hearing was legally sufficient.  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for cause of death, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished. 

Under the legal authority in effect currently, and at the time of the denial in June 1979, when any Veteran dies after December 31, 1956, from a service-connected or compensable disability, the Secretary shall pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a) (West 2014); 38 C.F.R. § § 3.5, 3.312 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The appellant's original claim for service connection for cause of death was denied by the RO in a June 1979 rating decision.  It was determined that renal failure secondary to granulomatous arteritis, status post cadaveric renal transplant was not related to the Veteran's period of military service.  Although notified of the denial in a July 1979 letter, the Veteran did not initiate an appeal by filing an NOD.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  Therefore, the RO's June 1979 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The appellant requested that VA reopen the previously-denied claim for service connection for cause of death in May 2011.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 1979 rating decision.  Furthermore, for the purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the June 1979 rating includes in particular, a consultation summary from a private hospital dated from April 1975 (revealing an EKG suggestive of ischemia); a private county hospital x-ray report dated March 1976 (noting a change in the Veteran's heart suggestive of congestive heart failure); an undated rescue squad report (documenting cardiac arrest and congestive heart failure); VA medical records dated December 1976; a private county hospital emergency room reported dated May 1979 (documenting a diagnosis and cause of death as chronic renal failure and congestive heart failure); and a lay statement by the Veteran's sister dated November 2013.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for cause of death.  This evidence is "new" in that it was not before agency decision makers at the time of the June 1979 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it at least suggests the possibility of a nexus between the appellant's assertions of ischemic heart disease caused by herbicide exposure and service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, triggers the Secretary's duty to obtain an examination/ opinion).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cause of death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for cause of death has been received, to this limited extent, the appeal is granted.  


REMAND

The appellant is seeking to establish service connection for the Veteran's cause of death.  Specifically, it is her contention that ischemic heart disease and diabetes mellitus arose as a result of Agent Orange exposure during active military service.  The Veteran died in May 1979.  The death certificate listed the cause of death as chronic renal failure due to granulomatous arteritis with "other significant conditions contributing to death but not related to cause of death" listed as hypertension and cardiovascular disease.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 112, 113, 1131, 1310 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310(a), 3.12(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b) (2014).  In this matter, the Veteran did not have a service- connected disability at the time of his death.

At the November 2013 Board Central Office hearing, the appellant made clear that her claim is based upon the allegations that the Veteran was exposed to herbicides, specifically Agent Orange in Vietnam, and that he would therefore be presumptively service connected for diabetes mellitus and ischemic heart disease, that ultimately caused his death.  While the Board concedes the Veteran's exposure to herbicides, namely Agent Orange, the remaining questions regarding whether evidence of diabetes mellitus and/or ischemic heart disease were a principal or contributory cause of the Veteran's death requires the opinion of a medical professional.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Lastly, prior to arranging to obtain an opinion in connection with this claim, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file, if available, additional private and VA medical records.  The claims file contains the Veteran's service treatment records as well as medical records from private and VA facilities in the years directly after his years of active service, specifically 1975 to 1977.  The Veteran died in May 1979.  After 1977, however, there is only one piece of medical evidence in the claims file; specifically a May 1979 emergency room report.  Hence, in addition to the actions requested above, the AOJ should also undertake to obtain any outstanding private or VA records from December 1977 to May 1979.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  The AOJ should specifically request that the appellant furnish the appropriate authorization to obtain, all outstanding, pertinent non-VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records (to include records from the Durham VAMC) of evaluation and/or treatment of the Veteran, dated since December 30, 1977 to May 28, 1979.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the appellant and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, any private treatment records dated December 30, 1977 to May 28, 1979.  Inform her that there are no records in the Veteran's file that show what treatment he received in the approximately 2 years prior to his death.  

Clearly explain to the appellant that she has a full one-year period to respond.  

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange to obtain a medical opinion from a cardiologist or other appropriate examiner to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the medical professional.  After a full review of the claims file, the medical professional should offer an opinion and answer the following questions: 

(A) Is it as least as likely as not (a 50 percent or great probability) that the Veteran had either diabetes mellitus or ischemic heart disease prior to his death, and if so, that either disease contributed substantially or materially, that they combined to cause, or that it aided or lent assistance to the result of the Veteran's death.  (B)  Is it as least as likely as not that the Veteran's hypertension and is related to, associated with, or are a result of diabetes mellitus or ischemic heart disease. 

(C)  If hypertension developed due to either diabetes mellitus or ischemic heart disease, was the development due to conceded exposure to herbicidal agents, to include Agent Orange? 

(D)  Is it as least as likely as not that the Veteran's hypertension and cardiovascular disease were otherwise related to his period of military service from February 1969 to January 1973?  While the Board has conceded exposure to herbicides in Vietnam, this question relates to whether any identified disability was incurred in service.  

(F) Please comment on remarks made in the medical record that refer to the Veteran's features as cushingoid, and the reference to bronchiectasis.  If either references are suggestive of disabilities recognized as the result of herbicide exposure, please provide an analysis of whether the identified disorders are as likely as not to have contributed substantially or materially, that they combined to cause, or that it aided or lent assistance to the result of the Veteran's death.  

A complete rationale for all opinions expressed should be provided for each question above described and the examiner(s) must consider the appellant's statements regarding her theories of herbicide exposure as contributed substantially or materially, that they combined to cause, or that it aided or lent assistance to the result of the Veteran's death.  

4.  Following completion of all indicated development, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The appellant should then be given an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


